Citation Nr: 1315110	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim for service connection for a left knee disability, currently diagnosed as patellofemoral syndrome and degenerative joint disease of the left knee.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to an earlier effective date for an initial rating for service connected degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling beginning September 27, 2006.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. D. Simpson
INTRODUCTION

The Veteran had active duty service from August 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia which denied service connection for all appealed disabilities, and a May 2010 rating decision which granted service connection for a lumbar spine disability and assigned a 10 percent rating effective September 27, 2006.  

The RO has reopened the previously denied service connection claim for a left knee disability.  Nonetheless, even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the claim is properly characterized as a new and material evidence claim as set forth on the title page.  Id.

A review of the Virtual VA paperless claims processing system does not show any pertinent records that have not already been associated with the physical claims folder.  

The issues of service connection for hepatitis B and an earlier effective date for an initial rating for a lumbar spine disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In an August 1999 decision, the RO denied entitlement to service connection for patellofemoral syndrome of the left knee.   

2. Additional evidence received since the RO's August 1999 decision, which denied entitlement to service connection for patellofemoral syndrome of the left knee, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for patellofemoral syndrome of the left knee.

3.  A left knee disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the left knee was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The August 1999 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received since the August 1999 RO decision, and the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  A left knee disability was not incurred or aggravated in service, and degenerative joint disease of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

With regard to the petition to reopen, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his petition to reopen for new and material evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In December 2006, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Since the RO properly notified the Veteran about the information and evidence to substantiate a service connection claim, the duty to notify has been met and no prejudice inures to the Veteran by the Boards adjudication of the underlying service connection claim for a left knee disability.  See Bernard, 4 Vet. App. 384.

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records and private medical records have been obtained; in additional to various written statements by the Veteran in support of his claims.  

The Veteran has been afforded an April 2010 VA knee examination.  The examiner reviewed the claims folder, conducted an appropriate clinical examination and interview, and provided an equivocal medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has held that the fact that a medical opinion is inconclusive does not by itself render it inadequate for rating purposes.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  However, it must be based upon a fully informed review of the record after consideration of all available evidence.  Id.  In March 2013, the Veteran's representative asserted that the VA examination was inadequate.  Careful review of the April 2010 opinion shows that the examiner explained that the positive evidence of an association between arthritis and ligament injury had to be considered in light of recent X-rays studies showing uniform bilateral changes suggesting an aging process etiology, rather than unilateral trauma.  There are no outstanding medical records.  The VA examiner provided an adequate explanation for reaching an equivocal opinion.  Overall, the April 2010 VA medical opinion is adequate for adjudication purposes in light of Jones, supra.   

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II. Petition to reopen for new and material evidence

As noted above, despite the RO's decision to reopen the claim, the Board is not bound by that determination and must consider whether new and material evidence has been received.  Jackson, 265 F.3d 1366.  

In August 1999, the RO denied entitlement to service connection for patellofemoral syndrome of the left knee.  The Veteran did not file a notice of disagreement or submit additional evidence following the decision.  The decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service connection for left knee patellofemoral syndrome was received in December 2006, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2012).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the last final prior adjudication by the RO is limited to service treatment records and an August 1999 VA general examination report.

Service treatment records from July 1992 show that the Veteran had had knee pain over the past day.  He reported a history of knee pain over the last four to five years.  He had been playing basketball without pain, but experienced knee pain the following morning.  Clinical examination was negative for swelling, tenderness, or crepitus.  He displayed a good range of motion and had full muscle strength.  The examiner diagnosed a soft tissue injury.  

In June 1999, the Veteran was assessed as having a very mild medial collateral ligament (MCL) strain.  He played basketball every day and complained about bilateral knee pain around both MCLs.  Drawer test and McMurray test were negative.  He demonstrated good flexion and extension movement.  

At his August 1999 Report of Medical History for separation, the Veteran endorsed having a "trick" or locked knee.  The examiner noted that the Veteran had bilateral knee pain while climbing ladders, but it was not considered disabling.  Contemporaneous clinical examination was negative for musculoskeletal or lower extremity abnormality.    

The August 1999 VA examination reflects that the Veteran had a patellofemoral syndrome diagnosis in May 1991.  Clinical examination showed his knees to be stable and the Veteran was able to perform a deep knee bend.  The examiner commented that the in-service injury appears to be transient and self limiting.  He listed an impression of a 1985 episode of bilateral knee pain which appears as a self-limiting episode of patellofemoral syndrome.  

Based upon the above evidence, the RO denied the claim in August 1999 for lack of a current left knee disability.  The newly submitted evidence includes various written statements by the Veteran, private medical records, and an April 2010 VA examination report.  January 2007 X-rays and later clinical notes indicate that the Veteran developed arthritis in his left knee.  As noted above, the threshold for reopening a claim is low.  Shade, 24 Vet. App. 110.  The updated medical evidence of left knee arthritis relates to an element of current disability, which was the basis for the final prior denial.  It is new and material, and serves to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

III.  Service connection for a left knee disability

As detailed above, the Veteran has notice of the information and evidence to substantiate a service connection claim and has had the opportunity to present evidence and argument in support thereof.  There is no indication that the Board's present review of the underlying service connection claim will result in any prejudice towards him.  Bernard, 4 Vet. App. at 392-94.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if degenerative joint disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes arthritis/ degenerative joint disease, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology for chronic diseases recognized under 38 C.F.R. § 3.309(a) may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions such as cancer or heart disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As noted above, STRs show two instances of treatment for left knee pain.  In July 1992, he was found to have a soft tissue injury and in June 1999 he was assessed as having a very mild MCL strain.  He was not shown to have degenerative joint disease in his left knee during service or within a year of separation.  Hence, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

In his December 2006 claim, the Veteran reported that he had increasing knee pain and described his knees as "going out" on occasion.  

X-rays from September 2005 show that the Veteran had a normal left knee.  However, January 2007 X-rays revealed bilateral symmetric mild narrowing of the medial joint compartment and productive change likely reflective of normal wear of the expected insertion of the quadriceps tendon upon the patella.  An MRI was recommended if internal derangement was a clinical concern.  

The Veteran submitted a statement describing the significant exertional activities associated with his military occupational specialty.  

Private medical records, dated in May and November 2008, show that the Veteran had degenerative joint disease of both knees with the left being greater than the right.    

In his October 2007 notice of disagreement, the Veteran stated that his left knee pain had increased through the years.  

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran reported that he believed his knee pain was related to in-service exertional activities routinely performed as part of his occupational duties.  He denied deformity, giving way, weakness, instability, locking, or dislocation, but affirmed pain and swelling.  He did not have any limitations on walking or standing.  Clinical examination showed a normal gait.  The examiner observed crepitation, but did not find bumps consistent with Osgood-Schlatter's disease, grinding, instability, or patellar abnormality.  The Veteran demonstrated left knee flexion to 130 degrees without additional functional limitation.  The examiner commented that X-rays confirmed mild degenerative joint disease of the left knee.  She expressed an equivocal opinion regarding the etiology.  She noted that the Veteran had a mild medial ligament injury in service and there is an association between ligament injury and arthritis.  However, degenerative joint disease only became apparent sometime between 2005 and 2007 and was not found in service.  Additionally, imaging showed equally narrowed bilateral medical compartments, suggesting an aging process, rather than unilateral traumatic arthritis for the etiology.     

The evidence shows that the Veteran was twice treated for left knee pain in service.  An in-service event has been demonstrated.  A current disability of degenerative joint disease has also been demonstrated per January 2007 X-rays and November 2008 private medical records.  

The remaining issue is whether there is a nexus to service.  38 C.F.R. §§ 3.303, 3.303(b).  As noted, degenerative arthritis is a chronic disease recognized under 38 C.F.R. § 3.309.  The alternative method of establishing service connection through a continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  Walker, 708 F.3d 1331.

The evidence in support of a nexus consists of the Veteran's statements.  He believes routine exertional activity performed in service caused his left knee disability.  He is competent to report left knee pain and describe his exertional activities in service.  The Board considers him generally credible in his reports.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  However, the etiology of post service arthritis is a complex medical question, and unlike general knee pain, is not readily capable of lay observation.  There is no indication that he possesses the specialized medical expertise that is necessary to identify the medical pathology of his left knee disability or a nexus.  See Woehlaert, 21 Vet. App. 456; see also Waters, 601 F.3d 1274.  Thus, his assertions are not competent evidence to show a nexus to service and in this regard, have no evidentiary value.  Id.; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The competent medical evidence is limited to private medical records and the April 2010 VA examination report.  It appears that the Veteran requested a nexus opinion from his private treating clinician in January 2007.  The clinician noted the Veteran's description of in-service activities and listed several musculoskeletal issues.  He included unspecified degenerative joint disease.  The Board considers the January 2007 private medical records to be vague as to a nexus.  Furthermore, to the extent a positive opinion was expressed, the examiner did not include any rationale.  For these reasons, the Board considers the January 2007 private medical records to have low probative value in showing a nexus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009); Barr, 21 Vet. App. 303.

The April 2010 VA examiner essentially concluded that he could not distinguish between an in-service etiology and the aging process based upon the Veteran's reports and clinical history.  She based her equivocal opinion upon careful review of the claims folder, interview with the Veteran, and contemporaneous clinical examination.  It is supported by a detailed rationale discussing the positive and negative evidence leading her to conclude that it would be speculative to pick one etiology over the other.  The April 2010 VA medical opinion is plausible and uncontroverted by any additional competent medical evidence.  The Board considers it highly probative.  See id.; Jones, 23 Vet. App. at 389.

Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has also been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 140, 145-6 (1993).  Hence, the April 2010 VA medical opinion does not support the claim.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a left knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 
 

ORDER

New and material evidence has been received to reopen the claim of service connection for a left knee disability, and it is granted for the limited purpose of reopening the claim.

Service connection for a left knee disability, diagnosed patellofemoral syndrome and degenerative joint disease of the left knee, is denied.


REMAND

Service connection for hepatitis B

The Veteran has not been afforded a VA liver examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

In August 1991, a private blood donor bank informed the Veteran that he had a reactive hepatitis B core antibody test.  His blood donor status was deferred.  An accompanying letter informed him that the test result only indicated he had had contact in the past months or years with the hepatitis B virus and developed an antibody.  Service treatment records do not document any other liver problems.  In January and June 1998, he had a hepatitis B vaccination.  

The Veteran had another blood sample taken in December 2004, which again showed a positive core hepatitis B antibody.  He continued to be ineligible to donate blood.  

Private medical records from November 2004 reflect that the Veteran had slightly elevated liver function, which were later attributed to occupational chloride exposure.  See March 2005 private medical records.  

Overall, the record suggests that the Veteran had hepatitis B exposure in service and it is unclear what his current clinical profile is for hepatitis B.  A VA liver examination is necessary as described below.  McLendon, 20 Vet. App. 79; Locklear, 20 Vet. App. 410.

Earlier effective date 

As noted above, the Veteran filed a timely notice of disagreement to a May 2010 RO decision which assigned an effective date of September 27, 2006 for a 10 percent initial rating for a lumbar spine disability.  To date, a statement of the case has not been issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2012)) and requires issuance of a statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2012).  This claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  38 C.F.R. § 20.200 (2012).  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran complete and return a "Risk Factors for Hepatitis Questionnaire." 

2.  Schedule the Veteran for a VA liver examination.  The claims folder and access to Virtual VA must be provided to the examiner.  A clinical interview and examination with any indicated medical testing must be conducted.

The examiner should first determine whether the Veteran currently has hepatitis B or at anytime since September 2006.  If so, he or she must opine on whether it is more likely than not (i.e. 50 percent probability or greater) related to any in-service event, injury, or disease.  

The opinion must be supported by a clear rationale with appropriate citations to the record and/or clinical studies.  The examiner is advised that the Veteran is competent to report his symptoms and risk factors.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so and cannot rely solely upon an absence of contemporaneous medical treatment.  

3.  Issue a statement of the case (SOC) to the Veteran and his authorized representative addressing the issue of an earlier effective date for an initial rating for a lumbar spine disability.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

4.  After completing all development required for the hepatitis B claim above, re-adjudicate this issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


